Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a phone interview with Rolando Gonzalez (63191) on 09/07/2021.

The application has been amended as follows:










receive an indication of a first symbol index and a second symbol index associated with downlink resources allocated by a base station, the first symbol index indicating when the downlink resources begin in a subframe and the second symbol index indicating when the downlink resources end in the subframe, wherein the indication of the first symbol index and the second symbol index is received within a downlink control information (DCI) message; 
determine a downlink frame structure from a number of preconfigured downlink frame structures based on the received indication of the first symbol index and the second symbol index, wherein each downlink frame structure has a different range of symbol indexes available as downlink resources, and further includes symbol indexes available for at least one of downlink control, uplink control, downlink reference signaling, and uplink reference signaling, wherein the downlink -7- AFDOCS/24526185.1resources are associated with a physical downlink shared channel (PDSCH) wherein the PDSCH is dynamically scheduled via a physical downlink control channel (PDCCH), and wherein the PDSCH is directional; 
receive an indication of a third symbol index and a fourth symbol index associated with uplink resources allocated by a base station, the third symbol index indicating when the uplink resources begin in a subframe and the fourth symbol index indicating when the uplink resources end in the subframe, wherein the indication of the third symbol index and the fourth symbol index is received within the DCI message; 
uplink frame structure has a different range of symbol indexes available as uplink resources, and further includes symbol indexes available for at least one of downlink control, uplink control, downlink reference signaling, and uplink reference signaling; 
receive data from the base station based on the first symbol index and the second symbol index and 
transmit data to the base station based on the third symbol index and the fourth symbol index.  












Allowable Subject Matter
Claims 17,19-23,46,48-52,75,77-81,90,94,96, and 98 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 17, 46, 75, and 90, the combination of limitations involving, receiving an indication of start symbol index and end symbol index for downlink resources within a DCI message; receiving an indication of start symbol index and end symbol index for uplink resources within the DCI message; and determining a downlink frame structure and a uplink frame structure from a number of preconfigured downlink frame structures and uplink frame structures based on the received indications, among other claim limitation, are non-obvious over the prior art. 
The closest prior art of record Nogami et al. (US 20170019915 A1) teaches receiving an indication of start and end symbol index of PDSCH via a DCI; Prior art LI et al. (US 20190029046 A1) teaches receiving an indication of start and end symbol index of PUSCH via a DCI, but Nogami-LI do not teach receiving an indication of start and end symbol indexes of PDSCH and PUSCH via a DCI, and therefore the claims are allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


CORRESPONDENCE INFORMATION                                                                                                                                                                                                                                                                                                                                                                                                  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARMIN CHOWDHURY whose telephone number is (571)272-6419.  The examiner can normally be reached on M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 5712705630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHARMIN CHOWDHURY/Examiner, Art Unit 2416